DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10, 2020 has been entered.
 
Claims 1 and 35 have been amended.  Claims 67-69, 71, 87, 89, 97, 103, 109, 114, and 116 remain withdrawn.  Claims 1, 25, 27, 35, 45, 49, 51, 64, and 66 are currently pending and under examination.

This application claims benefit of priority under 35 U.S.C. § 371 to International Application No. PCT/US2016/034530, filed May 27, 2016, which claims benefit of priority to U.S. Provisional Application No. 62/231690, filed July 13, 2015. 

Withdrawal of Rejections:

	The rejection of claims 1, 25, 27, 35, 45, 49, 51, and 64 and 66 under 35 U.S.C. 103 as being unpatentable over Nakamura et al., and further in view of Guye et al., as evidenced by Wikipedia, is withdrawn.
New Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 25, 27, 35, 45, 49, 51, and 64 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (IDS; US 2014/0024118, Published Jan. 23, 2014), in view of Guye et al. (IDS; 2014/0315753, Published Oct. 23, 2014), and further in view of Collins et al. (IDS; 2010/0175141, Published 2010), as evidenced by Wikipedia (TetR, Accessed 10/22/10, Available online at: en.wikipedia.org/wiki/TetR – Previously Presented).
Nakamura et al. teach a method for producing red blood cells, the method comprising providing feeder cells and blood stem cells derived from human pluripotent stem cells, which are fed cells, and co-culturing the feeder cells and fed cells in media under conditions to differentiate the fed cells into red blood cells (Abs.; Para. 39).  The fed cells which are differentiated into the red blood cells, are genetically engineered, comprising one or more genetic circuits having one or more genes of interest, and one or more promotors (Para. 41-43).  The human pluripotent stem cells, from which the genetically engineered fed cells are derived, include embryonic stem cells or iPS cells (Para. 36).  The feeder cells are osteoblasts, where the osteoblasts are OP-9 stromal cells (Para. 40).  
see Wikipedia).  Tetracycline or doxycycline can be present in the media (Para. 39, 43, 45), where tetracycline or doxycycline is a media modulator which regulates one or more genetic circuits.  A gene of interest can include GATA-1 (Para. 152). 
While Nakamura et al. do not specifically teach that the red blood cells produced by the method are isolated and purified, Nakamura et al. further teach that the red blood cells obtained by the method can be transplanted (Para. 89).  It would have been obvious to one of ordinary skill in the art that transplantation of the produced red blood cells would necessarily require that the produced red blood cells be isolated from the culture media and purified to remove media components and feeder cells.
Nakamura et al. further teach that the promotor is not particularly limited, as long as the promotor is capable of inducing expression of the downstream gene in response to an external stimulus (Para. 43).  Nakamura et al. do not specifically teach that the one or more genetic circuits further compresses one or more recombination sites, or that the one or more promoters are CMV, RSV U6, beta actin, and/or elongation factor promotors.  
Guye et al. teach a method of producing erythrocyte-like cells, which are red blood cells (Abs.; Para. 33, 99), the method comprising providing a feeder cell and a genetically engineered fed cell, and culturing the feeder cell with the genetically engineered fed cell in a media under conditions that permit the genetically engineered fed cells to differentiate into the erythrocyte-like cells (Para. 4, 32, 120).  A cell can be modified by introducing a recombinant 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Nakamura et al. and Guye et al., because both teach the production of erythrocyte/erythrocyte-like cells, the method comprising providing a feeder cell and a genetically engineered fed cell, and culturing the feeder cell with the genetically engineered fed cell in media under conditions that permit the genetically engineered fed cells to differentiate into the red blood cells.  The use genetic circuits that comprise one or more recombination sites, and the use of beta actin or CMV as a promoter used in a method of producing red blood cells from genetically engineered fed cells, is known in the art as taught by Guye et al.  The use genetic circuits that comprise one or more recombination sites, as taught by Guye et al., in the method of Nakamura et al., would have been expected to predictably and successfully allow introduction of a recombinant nucleic acid into the cell in order to produce the desired genetic change.  Additionally, the use of beta actin or CMV as a promotor as taught by Guye et al., in the method of Nakamura et al., would have been expected to predictably and successfully provide a promoter for the method of Nakamura et al., as Nakamura et al. specifically teach that promoters usable in the method are not particularly limited.  
Nakamura et al. and Guye et al. do not specifically teach that the genetic circuits further comprise one or more recombinases.
Collins et al. teach methods for controlling the inducible expression of transgenes while eliminating background expression, usable for therapy, prophylaxis, research and diagnostics in diseases and disorders afflicting mammalian species (Abs.).  Collins et al. use well-
It would have been obvious to one of ordinary skill in the art to combine the teachings of Nakamura et al. and Guye et al. with Collins et al., because all teach the genetic engineering of tissues, including blood cells.  The use of genetic circuits that comprise one or more recombinases is known in the art as taught by Collins et al.  The use genetic circuits that comprise one or more recombinases, as taught by Collins et al., in the method of Nakamura et al. and Guye et al. would have been expected to predictably and successfully allow for targeted gene disruption in a tight, controllable, and inducible manner, which would allow for more precise production of the desired genetic change.  
Taken together, Nakamura et al., Guye et al., and Collins et al. render obvious the method as currently claimed, including the components as currently claimed, and as the components cannot be separated from their functions, the red blood cells produced by the method would necessarily express one or more cell surface markers, including CD41a and CD42b. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nakamura et al., Guye et al., and Collins et al. to provide a method for producing red blood cells, the method comprising providing feeder cells and blood stem cells derived from human pluripotent stem cells, which are fed cells, and co-culturing the feeder cells and fed cells in media under conditions to differentiate the fed cells into red blood cells, where the fed cells Claim 1).  
	The human pluripotent stem cells, from which the genetically engineered fed cells are derived, include embryonic stem cells or iPS cells (Claim 25).  The feeder cells are osteoblasts, where the osteoblasts are OP-9 stromal cells (Claim 27).  While it is not specifically taught that the repressor is a protein, it would have been obvious to one or ordinary skill in the art to utilize a tetracycline repressor protein, as tetracycline repressors are known in the art to be proteins (Claim 35).  Tetracycline or doxycycline can be present in the media, where tetracycline or doxycycline is a media modulator which regulates one or more genetic circuits (Claim 45).  The gene of interest can include GATA-1 (Claim 51). 
Taken together, Nakamura et al., Guye et al., and Collins et al. render obvious the method as currently claimed, including the components as currently claimed, and as the components cannot be separated from their functions, the red blood cells produced by the method would necessarily express one or more cell surface markers, including CD41a and CD42b (Claim 64).  The red blood cells obtained by the method can be transplanted, thus it would have been obvious to one of ordinary skill in the art that transplantation of the produced red blood cells would necessarily require that the produced red blood cells be isolated from the culture media and purified to remove media components and feeder cells (Claim 66).



Response to Arguments

	Applicant urges that Nakamura et al. and Guye et al. do not teach the claims as amended, which include that the one or more genetic circuits in b) further comprises one or more recombinases.
	Applicant’s arguments with regard to Nakamura et al. and Guye et al. have been found persuasive, and the previous rejection has been withdrawn.  However, a new rejection has been set forth above to address this amendment.  

Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653